PER CURIAM:
Sean McCall appeals the district court’s order dismissing his 42 U.S.C. § 1983 complaint and related state tort claims. We have reviewed the record and find no reversible eiTor. Accordingly, we affirm for the reasons stated by the district court. See McCall v. Berkeley County Sheriff, No. CA-02-2448-2-18 (D.S.C. Nov. 18, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED